Citation Nr: 0117392	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-07 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than April 15, 1998 
for the award of dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from February 1941 to October 
1943.  He died in March 1970.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  In an April 1955 rating decision, the RO awarded the 
veteran a 100 percent disability rating for his service-
connected psychiatric disability.  

3.  The veteran died in March 1970.  The RO received the 
appellant's original claim for dependence and indemnity 
compensation that month.  The RO denied the appellant's claim 
for service connection for the cause of the veteran's death 
and for death pension.  death pension benefits were granted 
for the veteran's minor children, R. and S., from March 1970.  

4.  Both R. and S. received death pension benefits through 
age 18 and thereafter based on proof of continuing school 
attendance.  The RO received certifications of school 
attendance from R. on dates including September 1979.    

5.  In a September 1982 rating action, the RO established the 
appellant's daughter as a helpless child and the appellant as 
her custodian.  

6.  The appellant submitted a Children's Pension 
Questionnaire in November 1983, as well as Eligibility 
Verification Reports on behalf of her daughter in 1985, 1986, 
1987, 1989, 1990, and 1992.  

7.  The RO received the appellant's claim for dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318 on 
April 15, 1999.  The claim was granted on the basis of a 
liberalizing law that became effective on October 1, 1978. 


CONCLUSION OF LAW

The criteria for an effective date of October 1, 1978 for the 
award of dependency and indemnity compensation pursuant to 
38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. §§ 1318, 5101, 
5110(a), (d), and (g) (West 1991); 38 C.F.R. §§ 3.114, 3.400 
(2000); Blount v. West, 11 Vet. App. 34 (1998) (per curiam).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by way of 
the February 2000 statement of the case and the May 2000 
supplemental statement of the case, the RO notified the 
appellant and her representative of the criteria for 
substantiating her claim.  The appellant has submitted 
evidence and argument on the claim, including hearings at the 
RO and at the Board.  To the extent that the disposition of 
the claim is predicated on evidence historically of record, 
the Board finds no reasonable basis for providing additional 
assistance to the appellant in developing her claim.  
Finally, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

In an April 1955 rating decision, the RO awarded a 100 
percent disability rating for the veteran's service-connected 
psychiatric disorder.  

The veteran died in March 1970.  The RO received the 
appellant's original claim for dependence and indemnity 
compensation that month.  The RO denied her claim for service 
connection for the cause of the veteran's death, as well as 
non-service connected death pension benefits.  The RO awarded 
non-service connected death pension benefits for the 
veteran's minor children, R. and S.  

Both children continued to receive death pension benefits 
through age 18, through the appellant as custodian, and 
thereafter based on proof of school attendance.  The RO 
received certifications of school attendance from R. on dates 
including September 1979.    

In a September 1982 rating action, the RO established S. as a 
helpless child and the appellant as her custodian.  
Thereafter, the appellant submitted a Children's Pension 
Questionnaire in November 1983, as well as Eligibility 
Verification Reports on behalf of her daughter in 1985, 1986, 
1987, 1989, 1990, and 1992.  

The RO received the appellant's claim for dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318 on 
April 15, 1999.  In a September 1999 rating decision, it 
granted benefits effective from the date of receipt of the 
claim.  The RO revised the effective date to April 15, 1998 
in a May 2000 administrative decision. 

Analysis

If a veteran's death is not determined to be service 
connected, a surviving spouse and the children of a deceased 
veteran may still be entitled to benefits in the same manner 
as if the death were service-connected.  38 U.S.C.A. § 
1318(a) (West 1991).  A "deceased veteran" for purposes of 
this provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2000).  
The service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.      

Generally, the effective date of an award based on a claim 
for dependency and indemnity compensation is the date of 
receipt of the claim application or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  For claims received on or after October 1, 1984, if 
an application for dependency and indemnity compensation is 
received within 45 days from the date of death, the effective 
date of the award shall be the first day of the month in 
which the death occurred.  Otherwise, the effective date is 
the date of receipt of the claim.  38 C.F.R. § 
3.400(c)(3)(ii); see 38 U.S.C.A. § 5110(d)(1).  

When dependency and indemnity compensation is awarded 
pursuant to a liberalizing law, the effective date of the 
award shall be fixed based on facts found, but shall not be 
earlier than the effective date of the act.  38 C.F.R. § 
3.144(a); see 38 U.S.C.A. § 5110(g).  If a claim is reviewed 
on VA's initiative, or at the claimant's request, within one 
year from the effective date of the new law, benefits may be 
awarded from the effective date of the law.  38 C.F.R. § 
3.114(a)(1).  If a claim is reviewed on VA's initiative more 
than one year after the effective date of the new law, 
benefits may be awarded for a period of one year prior to the 
date entitlement is found.  38 C.F.R. § 3.114(a)(2).  If a 
claim is reviewed at the claimant's request more than one 
year after the effective date of the act, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  

In this case, the RO received the appellant's claim for DIC 
pursuant to 38 U.S.C.A. § 1318 on April 15, 1999, more than 
45 days after the date of the veteran's death.  According to 
VA regulations, the RO granted dependency and indemnity 
compensation benefits effective from one year before the date 
of receipt of the claim, or April 15, 1998.  This action is 
generally in compliance with VA laws and regulations as set 
forth above.      

However, the Board observes that the law currently codified 
at 38 U.S.C.A. § 1318 was originally enacted in 1978 and was 
effective as of October 1, 1978.  See Pub. L. 95-479, 92 
Stat. 1560 (1978).  The United States Court of Appeals for 
Veterans Claims (Court) has held that generally VA has no 
duty to advise claimants of a change in the law unless there 
is a specific regulatory requirement to do so.  Lyman v. 
Brown, 5 Vet. App. 194, 197 (1993).  However, the Court has 
also indicated that it was inclined to hold that, under the 
law passed in 1970 and now codified at 38 U.S.C.A. § 7722(c), 
VA had a duty to advise a claimant of a change in the law 
where the undisputed evidence in the claims folder showed 
that the appellant was eligible for benefits under the new 
law at the time of the change in the law.  Blount v. West, 11 
Vet. App. 34, 36 (1998).  

Under the circumstances of this case, the undisputed evidence 
of record on October 1, 1978 showed that the requirements 
were met for payment of dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 for the appellant and the 
children, R. and S.  Therefore, VA would have been obligated 
to notify the appellant of her entitlement under the new law.  

Moreover, although the appellant did not submit a specific 
claim for such benefits, R. and S. received death pension 
benefits both before and after October 1978.  Specifically, 
R.'s benefits at that time were premised on his school 
attendance because he had already reached age 18.  See 
38 C.F.R. § 3.57(a)(1)(iii) (a child includes an unmarried 
person who, after reaching the age of 18 years but before 
reaching the age of 23 years, is pursuing a course of 
instruction at an approved educational institution).  The RO 
received his certification of attendance in September 1979.  
To the extent that R.'s certification of school attendance 
may be interpreted as a claim by a child for continued death 
pension benefits, such claim must also be considered a claim 
for dependency and indemnity compensation.  See Blount, 11 
Vet. App. at 36 (eligibility verification report submitted by 
the widow was in the nature of an application for continued 
entitlement to VA death pension benefits); 38 U.S.C.A. § 
5101(b) (a claim by a surviving spouse or child for death 
pension shall be considered a claim for dependency and 
indemnity compensation).  Had the RO investigated the claim 
at that time, the Board has no doubt that it would have 
discovered that the appellant, as the veteran's surviving 
spouse, as well as R. and S., the veteran's children, were 
entitled to benefits under 38 U.S.C.A. § 1318.  Because the 
claim was received within one year after the effective date 
of the new law, the appellant is entitled to an effective 
date for the award of DIC from the effective date of that 
law.  38 C.F.R. § 3.114(a)(1).  

Accordingly, the Board finds that the appellant is entitled 
to an effective date of October 1, 1978 for the award of 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318.  38 U.S.C.A. §§ 1318, 5101, 5110(a), (d), and (g); 
38 C.F.R. §§ 3.114, 3.400; Blount, 11 Vet. App. at 36.       


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an effective date of October 1, 1978 for 
the award of dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

